EXTENSION AGREEMENT







This EXTENSION AGREEMENT made and entered into as of the 24th day of July, 2014,
is made by and between Oak Ridge Energy Technologies, Inc., a Colorado
corporation (“Oak Ridge”), and Expedia Holdings Limited, a corporation organized
under the laws of Hong Kong (“Expedia”).




RECITALS




WHEREAS, on or about February 24, 2014, Oak Ridge and Expedia entered into a
Loan Agreement and a Security Agreement; and




WHEREAS, on or about February 24, 2014, Oak Ridge Micro-Energy, Inc., a Nevada
corporation and a wholly-owned subsidiary of Oak Ridge, and Expedia, entered
into an Intellectual Property Security Agreement; and




WHEREAS, pursuant to the Loan Agreement, the term of the Loan Agreement expired
as of June 30, 2014; and




WHEREAS, Oak Ridge and Expedia desire to extend the Loan Agreement to July 31,
2014;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oak Ridge and Expedia hereby agree to extend
the Loan Agreement to July 31, 2014, and that such extension has no other effect
on the Loan Agreement or the liens in the Security Agreement or the Intellectual
Property Security Agreement, whatsoever.







OAK RIDGE ENERGY TECHNOLOGIES, INC.







Dated: July 24, 2014

.

By /s/ Stephen J. Barber

     Stephen J. Barber, Chief Executive Officer

   




EXPEDIA HOLDINGS LIMITED







Dated: July 24, 2014

.

By /s/ Jaihe Hong

     Jiahe Hong, Director

     Expedia Holdings Limited












